DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/30/2021 Applicant amended claim 15 and added claim 55. Claims 1, 3-4, 6-8, 13, 15, 17-18, 20-22, 27 and 55 are pending; claims 1, 3-4, 6-8, 13, 21 and 27 remain withdrawn from prosecution for reasons of record. Claims 15, 17-18, 20, 22 and 55 are examined.

Withdrawn claim rejections

Claim Rejections - 35 USC § 102
The rejection of claims 15, 17, 18, 20, and 22 under 35 U.S.C. 102(a)(1) as being
anticipated by Weidanz et al. is withdrawn in view of the amendments to the independent claim 15 and persuasive arguments of Applicant. 

Claim Rejections - 35 USC § 112
The rejection of claims 15, 17, 18, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn in view of the amendment to the independent claim 15.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 18, 20, and 22 remain and claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
To reiterate, the claims underline the importance of the chimeric protein "to reduce the expression of an MHC class I molecular complex and the infected cell is killed or damaged by recognition of an NK cell or wherein the enhancer is for imparting a recognition function of an infected cell expressing an MHC class I molecule to an NK cell or killing or damaging the infected cell by TDCC (T-cell receptor chimeric protein-
In this regard the definition of an entity in terms of method/use features is only limiting in terms of basic suitability. Any structural features which are necessary to achieve any effects disclosed in the application should be clearly defined in the claims. The specification disclosed and uses, for the goal stated in claim 15, only one construct
(TRAV21-CDR3-IgFc) comprising TRAV21-02 and the CDR3 having the consensus sequence (AVR)x1Gx2KL(I)/(T), wherein x1=1 to 6 and x2=1-3. 
However, the claims broadly encompass any T-cell receptor variable region and any CDR3 capable of recognizing an antigen specific to a pathogen causative of an infection, fused to and an immunoglobulin Fc region. The specification also underscores a known fact in the art, namely that “a CDR3 region is involved in antigen specificity and sequence variations are likely to occur therein, so that it has a large sequence diversity.” ([0093]).  There is no correlation between the function of the chimeric protein claimed by functionality and a disclosed structure capable of such function, except  for the fusion comprising the CDR3 having the consensus sequence (AVR)x1Gx2KL(I)/(T), wherein x1=1 to 6 and x2=1-3. 
One of skill in the art would conclude that the specification fails to disclose a clear structure-function correlation and a representative number of species to describe the claimed genera.
On pages 6-7 of the remarks Applicant argues that the product claimed is clearly defined because the chimeric protein that has the structure of "a fusion protein of a T-cell receptor variable region capable of recognizing an antigen specific to a pathogen 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647